Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered November 19, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The alleged errors committed by the prosecutrix during her cross-examination of the defendant were not preserved for appellate review and in view of the overwhelming proof of guilt we decline to exercise our interest of justice jurisdiction. Similarly, while several remarks made by the prosecutrix during the course of her summation were better left unsaid, *564any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230). Mollen, P. J., Weinstein, Eiber and Sullivan, JJ., concur.